DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/493,604 filed on July 1, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 9, 11-12 and 14-18 are still pending, with claims 1, 3-6, 12, 14 and 16-17 being currently amended, and claim 18 being newly added. Claims 7-8, 10 and 13 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 6, 12 and 14-16 are accepted. The 112(b) rejections of claims 6, 11-12 and 14-16are therefore withdrawn.
Applicant has cancelled claims 7-8, 10 and 13. The 112(b) rejections of claims 7-8, 10 and 13 are therefore moot.
Applicant has not amended claim 11 sufficiently to overcome the 112(b) rejection. The 112(b) rejection of claim 11 is therefore maintained.
II. Claim Objections
Applicant’s amendments to claim 12 are accepted. The objection to claim 12 are therefore withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the phrase “in particular” followed by some limitation. It is unclear whether this limitations following “in particular” are intended to be limiting or not. For the purpose of examination, Examiner is interpreting the limitations following “in particular” in claim 11 as being non-limiting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. US PGPUB 2011/0066515 in view of Xu Chinese Publication CN105128686A, and further in view of Klein et al. German Publication DE2330255A1. (It is noted that the Xu and Klein citations are taken from the machine translations, until a translation is obtained.)
Regarding claim 1, Horvath discloses a charging contact unit for a vehicle [fig. 2, 36 for a vehicle 12] with at least one energy store [fig. 2, battery 44; par. 30] that is to be electrically charged, the charging contact unit integrated beneath a road surface [fig. 2, 36 below ground; par. 25], the charging contact unit comprising: 
a charging contact element carrier head configured to interact with a contact apparatus on a lower side of a vehicle [fig. 2, plug head 42; par. 26], the contact making and the contact separation being carried out by a relative movement of the charging contact element carrier head and the contact apparatus in a contacting direction [fig. 2 vs fig. 3; par. 26], 
wherein the charging contact element carrier head is displaceable inside the charging contact unit and/or is rotatable or pivotable about the contacting direction to compensate for incorrect positioning in either one direction or a plurality of directions extending transversely to the contacting direction [par. 26, “The movable shaft 54 may be inflexible, or may allow for flectional movement to accommodate minor vehicle movements”].
wherein, in an operating position, a magnetic holding apparatus for holding the charging contact element carrier head on the contact apparatus is engaged, wherein the magnetic holding apparatus is capable of being operable independent of a lifting apparatus, wherein the magnetic holding apparatus comprises at least one of a magnetic holding piece or an electromagnet on the charging contact element carrier head, configured to interact with a counter piece on the contact apparatus and to achieve a locking of both parts, wherein the locking is at least one of a frictional engagement or a releasable connection, wherein the lifting apparatus is configured to: permit use of a drive to move the charging contact element carrier head, and at least one part movable therewith into the operating position, and enable a downward movement of the charging contact element carrier head, and the at least one part movable therewith out of the operating position without use of the drive, wherein the lifting apparatus is mechanically decoupled from the charging contact element carrier head and from the at least one part movable therewith.
However, Xu discloses a roadway vehicle charging system wherein, in an operating position, a magnetic holding apparatus for holding the charging contact element carrier head on the contact apparatus is engaged, wherein the magnetic holding apparatus is capable of being operable independent of a lifting apparatus, wherein the magnetic holding apparatus comprises at least one of a magnetic holding piece or an electromagnet on the charging contact element carrier head, configured to interact with a counter piece on the contact apparatus and to achieve a locking of both parts, wherein the locking is at least one of a frictional engagement or a releasable connection [pars. 12, 15, 23-29, 41, 44, 47 and 51; electromagnet 103 attracts a 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horvath to further include wherein, in an operating position, a magnetic holding apparatus for holding the charging contact element carrier head on the contact apparatus is engaged, wherein the magnetic holding apparatus is capable of being operable independent of a lifting apparatus, wherein the magnetic holding apparatus comprises at least one of a magnetic holding piece or an electromagnet on the charging contact element carrier head, configured to interact with a counter piece on the contact apparatus and to achieve a locking of both parts, wherein the locking is at least one of a frictional engagement or a releasable connection for the purpose of attracting and holding the vehicle connector, as taught by Xu (pars. 47 & 51).
The combination of Horvath and Xu does not explicitly disclose wherein the lifting apparatus is configured to: permit use of a drive to move the charging contact element carrier head, and at least one part movable therewith into the operating position, and enable a downward movement of the charging contact element carrier head, and the at least one part movable therewith out of the operating position without use of the drive, wherein the lifting apparatus is mechanically decoupled from the charging contact element carrier head and from the at least one part movable therewith.
However, Klein discloses a roadway vehicle charging system wherein the lifting apparatus is configured to: permit use of a drive to move the charging contact element carrier head, and at least one part movable therewith into the operating position, and enable a downward movement of the charging contact element carrier head, and the at least one part movable therewith out of the operating position without use of the drive, wherein the lifting apparatus is mechanically decoupled from the charging contact element carrier head and from the at least one part movable therewith [fig. 1; pars. 56-57; the charging contact head 18 is lowered by opening a solenoid valve].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Horvath and Xu to further include  wherein the lifting apparatus is configured to: permit use of a drive to move the charging contact element carrier head, and at least one part movable therewith into the operating position, and enable a downward movement of the charging contact element carrier head, and the at least one part movable therewith out of the operating position without use of the drive, wherein the lifting apparatus is mechanically decoupled from the charging contact element carrier head and from the at least one part movable therewith for the purpose of retracting the connector as taught by Klein (pars. 56-57).
Regarding claim 2, Horvath discloses wherein the charging contact element carrier head is rotatable or displaceable against a resilient member providing a restoring force [fig. 4; par. 31, spring loaded wheels 70].
Regarding claim 3, Horvath discloses wherein the charging contact element carrier head is mounted on a charging contact element carrier platform or intermediate platform so as to be displaceable in a first direction, and in that the charging contact element carrier platform or intermediate platform is mounted within the charging contact 
Regarding claim 4, Horvath discloses wherein the charging contact element carrier head is mountedPRELIMINARY AMENDMENTPage 4 Serial Number:UnknownDkt: 3037.187U5 1 Filing Date: Herewithon the charging contact element carrier platform or intermediate platform by a rotary bearing element, wherein a rotary bearing is arranged between the rotary bearing element and the charging contact element carrier head [par. 31, “Alignment means 72, such as a motor driven X-Y table and/or ball ride on the underside of the apparatus may facilitate the movement of the apparatus 36 to align the plug 42 with the adapter 34 on the vehicle”].
Regarding claim 6, Horvath discloses wherein a lifting apparatus for raising the charging contact element carrier head is provided and is configured electrically, hydraulically, or pneumatically [fig. 2; pars. 25-26; shaft 54 is extended to raise the plug 42 into the vehicle using one of a “servo motor, hydraulic motor, and pneumatic motor”].
Regarding claim 11, Horvath discloses a sensor device, which is configured to detect the position of a contact apparatus of a vehicle relative to the charging contact unit  in particular relative to the charging contact element carrier head [figs. 2-3, sensor 32; pars. 22 & 24].


Claims 5, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. US PGPUB 2011/0066515 in view of Xu Chinese Publication CN105128686A, in view of Klein et al. German Publication DE2330255A1, and further in view of Fujioka Japanese Publication JP2005255144A. (It is noted that the Fujioka citations are taken from the machine translations, until a translation is obtained.)
Regarding claim 5, Horvath discloses wherein one or more inclined surface(s) is/are arranged on the charging contact element carrier head [fig. 2, head 42 with inclined surfaces].
Horvath does not explicitly disclose during the vertical upward movement of the charging contact element carrier head, deflects/deflect one or more covering elements or covering element carriers of a roadway covering in the horizontal direction, for the charging contact element carrier to be deployed from the roadway surface as far as the point of contact with the contact apparatus.
However, Fujioka discloses a roadway vehicle charging system wherein during the vertical upward movement of the charging contact element carrier head, deflects/deflect one or more covering elements or covering element carriers of a roadway covering in the horizontal direction, for the charging contact element carrier to be deployed from the roadway surface as far as the point of contact with the contact apparatus [fig. 3; pars. 9-11, a plurality of insulator doors 112 are pushed open by the vertical upward movement of the carrier head 106 such that the doors are moved in the horizontal direction via an arc movement].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horvath to further include during the vertical upward movement of the charging contact element carrier head, deflects/deflect one or more covering elements or covering element carriers of a roadway covering in the horizontal direction, for the charging contact element carrier to be deployed from the roadway surface as far as the point of contact with the contact apparatus for the purpose of preventing an inflow of dust into the charging system, as taught by Fujioka (par. 11).
Regarding claim 9, Horvath does not explicitly disclose an impact-damping apparatus for damping a falling movement of the charging contact element carrier head, and of the parts movable therewith into the operating position.
However, Fujioka discloses a roadway vehicle charging system comprising an impact-damping apparatus for damping a falling movement of the charging contact element carrier head, and of the parts movable therewith into the operating position [fig. 4, spring 119; par. 11].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horvath to further include an impact-damping apparatus for damping a falling movement of the charging contact element carrier head, and of the parts movable therewith into the operating position for the purpose of preventing damage to the parts of the charging system, as taught by Fujioka (par. 11).
Regarding claim 17, Horvath discloses a charging contact device comprising a charging contact unit according to claim 1 and comprising a roadway covering wherein the vertically drivable charging contact element carrier head and the roadway covering are configured such that the charging contact element carrier head has a course of its vertical upward movement [see rejection of claim 1; figs. 2-3].
Horvath does not explicitly disclose the charging contact element carrier head during the course of its vertical upward movement, deflects one or more covering elements of the roadway covering from its/their closed position.
However, Fujioka discloses a roadway vehicle charging system wherein the charging contact element carrier head during the course of its vertical upward movement, deflects one or more covering elements of the roadway covering from 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Horvath to further include the charging contact element carrier head during the course of its vertical upward movement, deflects one or more covering elements of the roadway covering from its/their closed position for the purpose of preventing an inflow of dust into the charging system, as taught by Fujioka (par. 11).

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Chinese Publication CN105128686A in view of Fujioka Japanese Publication JP2005255144A. (It is noted that the Xu and Fujioka citations are taken from the machine translations, until a translation is obtained.)
Regarding claim 12, Xu discloses a roadway covering for a contact system with a charging contact unit (100, 1100) [figs. 2-4, cover 201 for contact system 110 for charging an electric vehicle; pars. 44-47], which comprises a vertically drivable charging contact carrier head [figs. 2-3, the contact carrier head is driven vertically through an arc motion], in particular according to, and with a contact apparatus for electrically driven vehicles each provided with at least one energy store that is to be electrically charged [pars. 5, 22- 23 & 41-43; fig. 1, vehicle battery 112 is charged of a vehicle (AGV)], wherein the roadway covering is arranged in an indentation beneath an upper edge of 
wherein the roadway covering is connected to a shaft element by a connection frame [pars. 41 & 46; figs. 2-3; axle 204 is connected to the covering], wherein the roadway covering comprises one or more covering elements [figs. 2-3, 201], which is/are movably mounted reversibly on the connection frame against resilient restoring forces [figs. 2-3, spring 202], 
wherein the one or more covering elements are arranged relative to a charging contact element carrier head of the charging contact unit such that the charging contact element carrier head, during its vertical upward movement, deflects one or more covering elements from a closed position, for the charging contact element carrier to be deployed from a roadway surface as far as a point of contact with a contact apparatus [figs. 1-3, the charging contact 110 pushes open the covering 201 to reach the extended position at which it mates with the vehicle contact 111; pars. 48-49], 
Xu does not explicitly disclose wherein the roadway covering comprises one or more covering element carriers, which are displaceably mounted reversibly on the connection frame against resilient restoring forces, wherein the covering element carriers carry one or more covering elements and are arranged relative to a charging contact element carrier head of the charging contact unit such that one or more inclined surface arranged on the charging contact element carrier head, in the event of the vertical upward movement of the charging contact element carrier head, deflects/deflect one or more cover element carriers in a horizontal direction, for the charging contact element carrier to be deployed from the roadway surface as far as the point of contact with a contact apparatus.
However, Fujioka discloses a roadway vehicle charging system wherein the roadway covering comprises one or more covering element carriers, which are displaceably mounted reversibly on the connection frame against resilient restoring forces, wherein the covering element carriers carry one or more covering elements and are arranged relative to a charging contact element carrier head of the charging contact unit such that one or more inclined surface arranged on the charging contact element carrier head, in the event of the vertical upward movement of the charging contact element carrier head, deflects/deflect one or more cover element carriers in a horizontal direction, for the charging contact element carrier to be deployed from the roadway surface as far as the point of contact with a contact apparatus [fig. 3; pars. 9-11, a plurality of insulator doors 112 are pushed open by the vertical upward movement of the carrier head 106 such that the doors are moved in the horizontal direction via an arc movement].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Xu to further include wherein the roadway covering comprises one or more covering element carriers, which are displaceably mounted reversibly on the connection frame against resilient restoring forces, wherein the covering element carriers carry one or more covering elements and are arranged relative to a charging contact element carrier head of the charging contact unit such that one or more inclined surface arranged on the charging contact element carrier head, in the event of the vertical upward movement of the charging contact element carrier head, 
Regarding claim 14, Fujioka as applied in claim 13 discloses wherein at least one sliding or rolling element is arranged on one or each of a plurality of covering element carriers and, during the course of the vertical upward movement of the charging contact element carrier head, rolls or slides over an inclined surface arranged on the charging contact element carrier head and is thus driven in the horizontal direction [figs. 3-4; pars. 9-11; the doors 112 have slanted ends which slide with the contact head as it moves up such that the doors 112 are opened].
Regarding claim 15, Fujioka as applied in claim discloses wherein at least a plurality of sliding or rolling elements are arranged in succession on one or each of a plurality of covering element carriers in such a way that, during the course of the vertical upward movement of the charging contact element carrier head, said PRELIMINARY AMENDMENTPage 7   elements roll or slide simultaneously or successively over an inclined surface arranged on the charging contact element carrier head [figs. 3-4; pars. 9-11; the doors 112 have slanted ends which slide with the contact head as it moves up such that the doors 112 are opened].
Regarding claim 16, Xu does not explicitly disclose wherein the covering elements are movably connected elastically to the covering element carriers in such a way that the covering elements, as they are driven over, are configured to be pressed downwardly in the vertical direction into the connection frame by the weight of a motor 
However, Fujioka discloses a roadway vehicle charging system wherein the covering elements are movably connected elastically to the covering element carriers in such a way that the covering elements, as they are driven over, are configured to be pressed downwardly in the vertical direction into the connection frame by the weight of a motor vehicle, wherein the connection frame forms a stop for limiting the movement of the covering elements in the vertical direction [figs. 3-4; par. 11; even if the doors are “rubbed with a wheel”, i.e. pressed downwards by the vehicle wheels they do not open but are instead pressed downwards by gravity and into the frame supporting the doors].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Xu to further include wherein the covering elements are movably connected elastically to the covering element carriers in such a way that the covering elements, as they are driven over, are configured to be pressed downwardly in the vertical direction into the connection frame by the weight of a motor vehicle, wherein the connection frame forms a stop for limiting the movement of the covering elements in the vertical direction for the purpose of preventing an inflow of dust into the charging system, as taught by Fujioka (par. 11).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Horvath et al. US PGPUB 2011/0066515 in view of Xu Chinese Publication CN105128686A, further in view of Klein et al. German Publication DE2330255A1, and further in view of Vaghefinazari US PGPUB 2016/0193932.
Regarding claim 18, Xu as applied in claim 1 discloses wherein the contact is configured to be structurally combined with the magnetic holding piece or the electromagnet [pars. 12, 15, 23-29, 41, 44, 47 and 51; electromagnet 103 attracts a charging plug 111 and is combined with the conductive slot 110, the charging plug fits into the groove 110].
The combination of Horvath, Xu and Klein does not explicitly disclose an auxiliary contact.
However, Vaghefinazari discloses an electric vehicle charging system installed below a vehicle [par. 144; fig. 2a-2b] comprising an auxiliary contact [pars. 143-144, 159, 177 & 182; a communication channel on the male and female ports using pins for communicating pilot signals (according to SAE J1772)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Horvath, Xu and Klein to further include an auxiliary contact for the purpose of communicating charging information such as the desired algorithm, as taught by Vaghefinazari (par. 143).

Response to Arguments
On page 9 of the remarks filed July 1, 2021, Applicant argues:
The present amendments to claim 1 can help to enable a simple connecting/separating of the charging contact element carrier head (CCECH) to/from the contact apparatus. Horvath does not disclose, show, teach, suggest, or otherwise disclose a magnetic connection between the CCECH and the contact apparatus. Xu mentions a charging contact device, but does not show, teach, suggest, or otherwise disclose the presently claimed rotatability or displaceability. Nor does it appear that the presently claimed elements "movable...out of the operating position without a drive" and "wherein the lifting apparatus is mechanically decoupled from the charging contact element carrier head..." are disclosed by either of Horvath or Xu. Therefore, Applicant submits 

Examiner respectfully disagrees. As for the claimed “rotatability” and “displaceability” Examiner notes that Xu was not relied on for this, which is taught instead by Horvath (see page 4 of the Non-Final rejection). Furthermore, Examiner notes that Xu was not relied on for the purpose of teaching that the “at least one part” is movable without a drive and that the lifting apparatus is mechanically decoupled from the charging contact element carrier head, rather the Klein reference was relied on for these portions. Klein teaches that the at least one part is movable without a drive since a solenoid/hydraulic system does not use a “drive” which is generally understood to entails gears. Furthermore Klein teaches that the lifting apparatus is mechanically decoupled from the charging contact element carrier head since the lifting apparatus is a solenoid valve 13 which is separated from the lifting apparatus by the fluid in the cylinder 15. Thus, 13 and are not mechanically coupled.

On pages 10-11 of the remarks filed July 1, 2021, Applicant argues:
Xu discusses a roadway covering with a covering element configured to be pushed open by a vertical movement of a charging contact carrier element. The presently amended features, however, can help enable a use of the device for different vehicle models. Xu does not mention the complex problems related to an applicability of the claimed device to different vehicle models. So, for an ordinary person skilled in the art, Applicant submits there is no reason to consider a related modification. Fujioka relates to an apparatus for opening an electrode embedded in the ground. Fujioka mentions pivotable door elements 

Examiner respectfully disagrees. Applicant's arguments with respect to Xu do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Furthermore, Examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Applicant's arguments regarding Fujioka, Examiner notes that Fujioka, by teaching doors that move in an arc movement, teaches covers deflecting in a horizontal direction since there is a horizontal vector to the arc movement of Fujioka’s doors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859